  Case 1:19-sw-00330-PAS Document 5 Filed 10/22/19 Page 1 of 2 PageID #: 36

                          UNITED ST ATES DISTRICT COURT
                            DISTRICT OF RHODE ISLAND


 IN RE: SEARCH WARRANTS,                     Misc. No. 1:19-SW-330-PAS
 PEN REGISTERS AND TRAP AND
 TRACE DEVICE ORDERS


                                MOTION TO UNSEAL


      The United States of America, by and through its attorneys, Aaron L. Weisman,

United States Attorney, and William J. Ferland, Assistant United States Attorney, moves
that the Application for Search Warrant, Search Warrant and Supporting Affidavit
along with Applications and Orders for Pen Registers and Trap and Trace Devices, in
the above-referenced matter be unsealed. As a basis for said Motion, the Government
avers that there are currently seven defendants under indictment in this district (Docket
Number 19-CR-116-WES) and the Government is obligated to provide discovery
including the above captioned Search Warrants, Pen Registers and Trap and Trace
Devices.

                                                Respectfully submitted,

                                                UNITED STATES OF AMERICA
                                                By its Attorney,

                                                AARON L. WEISMAN
                                                United States Attorney



                                                Assista t U.S. Attorney
                                                U.S. Attorney's Office
                                                50 Kennedy Plaza, 8th FL
                                                Providence, RI 02903
                                                Tel (401) 709-5000
                                                Fax (401) 709-5001
                                                Email: william.ferland@usdoj.gov
  Case 1:19-sw-00330-PAS Document 5 Filed 10/22/19 Page 2 of 2 PageID #: 37


SO ORDERED:



PATRICIA A. SULLIVAN
U .S. MAGISTRATE COURT JUDGE


DATE: _ _ _ __ _ _ _ _ _ __
